     Case 2:19-cr-00190-Z-BR Document 19 Filed 01/02/20          Page 1 of 2 PageID 31


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                 AMARILLO DIVISION

UNITED STATES OF AMERICA

v.                                                       No. 2:19-CR-190-Z

ANEUDY GONZALEZ

                                 MOTION TO DISMISS

        The United States of America, by and through the United States Attorney for the

Northern District of Texas, moves, in the interests of justice, to dismiss the indictment

without prejudice as to Defendant.

                                                  ERIN NEALY COX
                                                  UNITED STATES ATTORNEY

                                                  /s/ Anna Marie Bell
                                                  ANNA MARIE BELL
                                                  Assistant United States Attorney
                                                  New Mexico Bar No. 12501
                                                  500 South Taylor Street, Suite 300
                                                  Amarillo, Texas 79101-2446
                                                  Telephone: 806-324-2356
                                                  Facsimile: 806-324-2399
                                                  E-Mail:      anna.bell@usdoj.gov



                             CERTIFICATE OF CONFERENCE

       I certify that on January 2, 2020, I attempted to confer with Adam Tisdell, the
attorney for Aneudy Gonzalez, and he was not available.

                                          /s/ Anna Marie Bell
                                          ANNA MARIE BELL
                                          Assistant United States Attorney
Aneudy Gonzalez
Motion to Dismiss - Page 1
  Case 2:19-cr-00190-Z-BR Document 19 Filed 01/02/20            Page 2 of 2 PageID 32


                             CERTIFICATE OF SERVICE

       I hereby certify that on January 2, 2020, I electronically filed the foregoing
document with the clerk for the U.S. District Court, Northern District of Texas, using the
electronic case filing system of the court. The electronic case filing system sent a
ANotice of Electronic Filing@ to the attorney of record who has consented in writing to
accept this Notice as service of this document by electronic means.

                                          /s/ Anna Marie Bell
                                          ANNA MARIE BELL
                                          Assistant United States Attorney




Aneudy Gonzalez
Motion to Dismiss - Page 2
